FILED
                            NOT FOR PUBLICATION
                                                                             AUG 24 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

ESTELA MARIA HERNANDEZ DE                        No. 09-72065
MONTES,
                                                 Agency No. A075-304-149
              Petitioner,
                                                 MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                Argued July 12, 2017; Resubmitted August 22, 2017
                             San Francisco, California

Before: GRABER and FRIEDLAND, Circuit Judges, and MARSHALL,** District
Judge.

      Petitioner Estela Maria Hernandez De Montes petitions for review of an

order by the Board of Immigration Appeals denying Petitioner’s third motion to

reopen to reapply for asylum, for withholding of removal and relief under the

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The Honorable Consuelo B. Marshall, Senior United States District Judge
for the Central District of California, sitting by designation.
Convention Against Torture, and to reapply for cancellation of removal (the

“Motion”). The Motion sought relief based on Petitioner’s husband’s then-existing

medical condition—“end stage renal failure awaiting availability of an organ

transplantation,” which “requires hemodialysis three (3) times per week.”

Petitioner’s husband has since received a kidney transplant.

      Accordingly, we dismiss the appeal as moot. See Pilate v. Burrell (In re

Burrell), 415 F.3d 994, 998 (9th Cir. 2005) (“A case is moot if the issues presented

are no longer live and there fails to be a ‘case or controversy’ under Article III of

the Constitution.”); Pub. Utils. Comm’n v. FERC, 100 F.3d 1451, 1458 (9th Cir.

1996) (“The court must be able to grant effective relief, or it lacks jurisdiction and

must dismiss the appeal.”).

      DISMISSED.




                                           2